DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 08/05/2021 (“08-05-21 OA”), the Applicant amended independent claims 1 and 8 in a reply filed on 11/04/2021.
	Currently, claims 1-10 are pending.
Response to Arguments
Receipt is acknowledged of certified copies of foreign priority papers required by 37 CFR 1.55.
Applicant’s amendments to claim 2 and remarks to independent 8 have overcome the 112(b) rejections as set forth under line item number 1 in the 08-05-21 OA.
Applicant’s amendments to independent claims 1 and 8 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 08-05-21 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed.
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein a radian of the light-exiting surface of the inner one of the encapsulation layers is greater than a radian of curvature of the light-exiting surface of the outer one of the encapsulation layers.
Claims 2-7 and 10 are allowed, because they depend from the allowed claim 1.
Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein a radian of the light-exiting surface of the inner one of the encapsulation layers is greater than a radian of curvature of the light-exiting surface of the outer one of the encapsulation layers.
Claim 9 is allowed, because claim 9 depends from the allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/M.L./Examiner, Art Unit 2895          ..

/JAY C CHANG/Primary Examiner, Art Unit 2895